MARTIN, J.,
(concurring.) As I understand this case, there is but a single question involved, which is the constitutionality of that part of section 4 of chapter 515 of the Laws of 1889 which provides that “no person shall manufacture, produce, sell, keep for sale or- offer for sale any vinegar which shall contain- * * * any artificial coloring matter.” The action was to recover a penalty for selling vinegar in violation of what is known as the -“Vinegar Act,” (Laws 1889, c. 515.) The court directed a verdict for the plaintiff for $200, and expressly refused to submit to the jury the question whether the vinegar sold was in imitation or -semblance of cider vinegar, although it said that under the evidence there was a question of fact for the jury. The effect of this ruling was to hold as a matter of law that, although the vinegar sold was neither unwholesome nor calculated to deceive a purchaser thereof as being in imitation or semblance of any other article of the kind, still the mere fact that it contained artificial coloring rendered the defendant guilty of a crime, and liable to a penalty of $200. If the portion of the section above quoted is not in contravention of the provisions of the constitution which provide that no person shall *276be deprived of life, liberty, or property without due process of law, it is practically admitted that the judgment is proper, and should be affirmed. Thus we are required to determine whether the legislature had power, under the constitution, to pass a law forbidding the sale of vinegar which contained any artificial coloring matter which neither rendered it unwholesome nor tended to deceive a purchaser. While, generally, it is for the legislature to determine what laws are required to protect and secure public health, comfort, safety, and the welfare of society, yet, under the guise of police regulations, it cannot arbitrarily infringe upon personal or property rights; and its determination as to what is a proper exercise of the power is not final or conclusive, but is subject to the scrutiny of the courts. The legislature cannot properly pass an act which is ostensibly to protect the public health, but which does not relate to or is inappropriate for that purpose, and thereby destroy the property or interfere with the rights of an individual. The right of liberty secured by the constitution includes the right of an individual to adopt and follow such pursuits, not injurious to the community, as he sees fit; and a legislative enactment which prohibits such an industry, when not. injurious to the community, or fraudulently conducted, is not constitutional. In re Jacobs, 98 N. Y. 98; People v. Marx, 99 N. Y. 377, 2 N. E. 29; People v. Arensberg, 103 N. Y. 388, 8 N. E. 736; Id., 105 N. Y. 123, 11 N. E. 277; People v. Gibson, 109 N. Y. 389, 17 N. E. 343.
In the Jacobs Case, Judge Earl said:
“Generally it is for the legislature to determine what laws and regulations are needed to protect the public health and secure the public comfort and safety; and, while its measures are calculated, intended, convenient, and appropriate to accomplish these ends, the exercise of its discretion is not subject to review .by the courts. But they must have some relation to these ends. Under the mere guise of police regulations, personal rights and private property cannot be arbitrarily invaded; and the determination of the legislature-is not final or conclusive. If it passes an act ostensibly for the public health, and thereby destroys or takes away the property of a citizen, or interferes with his personal liberty, then it is for the courts to scrutinize the act, and see whether it really relates to and is convenient and appropriate to promote the public health. It matters not that the legislature may, in the title to the act, or in its body, declare that it is intended for the improvement of the public health. ■ Such a declaration does not conclude the courts, and they may yet determine the fact declared, and enforce the supreme law.”
In the Marx Case it was held that the provision of the act of 1884 prohibiting the manufacture or sale as an article of food of any substitute for butter or cheese produced from pure, unadulterated milk or cream, is unconstitutional, inasmuch as the prohibition is-not limited to unwholesome or simulated substances, but absolutely prohibits the manufacture or sale of any compound designed to housed as a substitute for butter or cheese, however wholesome, valuable, or cheap it may be, and however openly and fairly the character of the substitute may be avowed and published.
In the Arensberg Case, 103 N. Y. 388, 8 N. E. 736, the court held that, in order to sustain an indictment under the provision of the act of 1885 prohibiting the manufacture or sale of any article “not produced from unadulterated milk or cream from the same” which *277is “in imitation or semblance of or designed to take the place of butter,” it must be made to appear that the article manufactured was, by the use of ingredients not necessary or essential to the article itself, made in imitation or semblance of butter; and that the manufacture of an article simply “designed to take the place of butter” is not an offense, and so much of the provision is unconstitutional. In the same case in 105 N. Y., and 11 N. E., it was held that the provision of the act of 1885 “to prevent deception in the sale of dairy products,” which prohibits the manufacture or sale of any product not made from unadulterated milk or cream, but made “in imitation or semblance” of dairy butter, is constitutional; that the producers of butter from animal fats or oils, although the product may be wholesome, nutritious, and . suitable for food, and so the manufacture and sale thereof may not be prohibited, have no constitutional right to resort to devices for the purpose of making their product resemble dairy butter, and the legislature has power to enact such laws as it may deem necessary to prevent the simulated article being put upon the market in such form and manner as to be calculated to deceive; that the statutory prohibition is aimed at a designed and intentional imitation of dairy butter in manufacturing the new product, and not a resemblance in qualities inherent in the articles themselves and common to both; and that the sale of an article known to the vendor to be “oleomargarine” to which a coloring matter, not injurious to health, had been added, which was not essential to the manufacture of the article, but resorted to solely for the purpose of making it resemble the most valuable kind of dairy butter, was a violation of the act, and justified a conviction on an indictment under it; and this, although the defendant offered it for sale and sold it as oleomargarine. It was also intimated in that case that the legislature has power to prohibit the coloring of winter dairy butter for the purpose of advancing its price by making it resemble summer dairy butter.
In the Gillson Case it was held that the provision of the Penal Code prohibiting the sale or disposal of any article of food, or any offer or attempt to do so, upon any representation or inducement that anything else will be delivered as a gift, prize, premium, or reward to the purchaser, is unconstitutional and void, that it is violative of the provision of the state constitution securing to every person liberty and property unless he is deprived thereof by due process of law; and not valid as a proper exercise of the police power of the state,, or as a health law or regulation of trade in food, to prevent the adulteration thereof.
In applying the doctrine of these cases to the question under consideration, it must be borne in mind that whether the jury would or would not have been justified in finding the defendant guilty of selling vinegar in imitation or semblance of cider vinegar is not before us. As the courts held, that question was clearly for the jury. Under the evidence there is no doubt but that the vinegar sold was perfectly wholesome, and the substance used in coloring was innoxious and harmless. Hence, as we have already seen, the *278only question is whether, where an article of food in general use is wholesome and healthful, is not made or sold in semblance of any other article so that a purchaser is neither deceived nor furnished with that which is unwholesome, the legislature can pass beyond that limit, and prevent the selling of it, solely because it contains artificial coloring matter. The principle of the authorities cited tends to sustain the contention of the appellant that the legislature, so far as it attempted to make the mere act in selling vinegar in which there was an artificial coloring matter a crime, has exceeded its constitutional power. And yet, upon examining the dissenting opinion in the case of People v. Cipperly, 37 Hun, 324, which was adopted by the court of appeals, (101 N. Y. 634, 4 N. E. 107,) wherein it was held that the legislature had power to pass an act declaring all milk to be adulterated which did not contain a certain percentum of milk solids and fat, even though it was in fact unadulterated ; and also considering the fact that coloring matter was not a necessary or essential ingredient of the vinegar sold in this case, —I am led to doubt the correctness of the appellant’s contention. As every presumption is in favor of the constitutionality of legislative acts, and a case should be practically free from doubt before an act of the legislature should be declared unconstitutional, I am disposed to concur in the conclusion that the judgment shoidd be aifirmed.